Citation Nr: 0911193	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial increased evaluation for left 
serous otitis media with Eustachian tube dysfunction, rated 
as 10 percent disabling from April 26, 2004; and as 
noncompensably disabling from April 1, 2005.

2.  Entitlement to an initial increased (compensable) 
evaluation for chronic maxillary sinusitis.

3.  Entitlement to an initial increased (compensable) 
evaluation for nasal septal deviation.

4.  Entitlement to an initial increased evaluation for right 
elbow tendinitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active U.S. Marine Corps service from October 
1982 to December 2002.  

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is also in effect for chronic right ankle 
strain, rated as 10 percent disabling; chronic left ankle 
sprain, rated as 10 percent disabling; left knee 
retropatellar pain syndrome, rated as 10 percent disabling; 
right knee retropatellar pain syndrome, rated as 10 percent 
disabling; and degenerative disc disease of the thoracolumbar 
spine and left inguinal hernia repair, each rated as 
noncompensably disabling.

The  issues, except for the second part of issue #1, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The aggregate evidence of record confirms that the Veteran's 
left serous otitis much more often than not continues to be 
suppurative.




CONCLUSION OF LAW

The criteria for a 10 percent rating for serous otitis media 
are met from April 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.87, 
Diagnostic Code 6200 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Rating of left serous otitis media since April 1, 2005

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the limited grant 
herein, additional discussion of these procedures is 
unnecessary

II.  Criteria, Factual Background and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.

The Veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Prior service treatment records are in the file for 
comparison.

On VA examination in June 2004 and follow-up in December 
2004, the Veteran reported that he had a fluctuating hearing 
loss which got worse when his ear infection was more active.  
He had particular trouble hearing speech during those times.  
Audiometric evaluation was undertaken and is of record; 
findings were within normal limits pursuant to 38 
C.F.R.§ 3.385.  However, in the summary analyses, hearing 
loss was diagnosed in the left ear.  He was not then 
complaining of tinnitus.  During his 20 years as a Marine he 
had been subjected to small arms fire as well as aircraft 
noise as an aircraft rescue firefighter. He reported a 
history of ear infections and Eustachian tube dysfunction in 
the left ear for which he had been steroids without success.  
He had been working since separation as a deputy sheriff but 
now used ear protection.  

On examination, the left tympanic membrane was retracted with 
very little in the way of air in the middle ear.  The canal 
itself was clear.  Diagnosis was chronic recurrent serous 
otitis media with Eustachian tube dysfunction, left ear.

A private physician's clinical report was received from May 
2004 showing he had been seen for his left ear being plugged, 
a condition he had had about 4 or so years.  Otitis was 
diagnosed.  He had tried Sudafed without relief.   Another VA 
Form 21-4142 referred to having been seen in June 2003 at a 
facility for hearing problems.  Records were sought from that 
facility which returned copies of laboratory findings but no 
hearing evidence; accordingly the claim for defective hearing 
continued to be denied in a rating action in May 2005.

Private treatment records show recurrent care for left ear 
drainage, often a yellow/brown in color, with membrane 
retraction.  Several notations are also of record of 
"significant" perceived left sided hearing loss when the 
ear infection was active.  In January 2005, a Sheehy PET 
placement was undertaken in the left ear.  For a time, 
steroids apparently improved the situation but decreased in 
efficacy with time.  Audiometric evaluation in March 2005, 
shown in raw scores on a graph, appears to show significant 
hearing loss in the left ear (30, 55, 65 decibels) at and 
above 4,000 Hertz.  On a clinical visit while he was briefly 
on home leave during stints of Defense contract work in Iraq, 
in October 2006, he had complaints of serous effusion and 
hearing loss in the left ear. He was shown to have 
significant serous effusion in the left ear.  The tube was no 
longer in place, and long term tube replacement was suggested 
and then effectuated in November 2006.

In assessing his otitis media problems, Diagnostic Code 6200 
provides that chronic suppurative otitis media, mastoiditis, 
cholesteatoma, or any combination thereof, warrants a 10 
percent rating during suppuration or when there are aural 
polyps.  This code 6200, which is specifically available for 
otitis media, does not authorize more than a 10 percent 
rating but provides that complications such as hearing 
impairment and tinnitus can be separately rated.

It is entirely possible that on rare occasion, the Veteran's 
left ear may actually not be seeping purulent matter.  
Nonetheless, it is clear that the infectious process is never 
quiescent, has gotten worse rather than better, and has 
precipitated chronic additional residuals such as membranous 
damage that never improves although steroids have been 
temporarily helpful.  The clinical records on a continuing 
basis, more often than not, show that his left serous otitis 
media is suppurative and has required multiple placements of 
a permanent tube to facilitate drainage.  

Accordingly, with resolution of doubt in his favor, the 10 
percent rating continues to be warranted, and reflects the 
maximum assignable under Code 6200.  With the action taken 
herein, the 10 percent rating will have been assigned herein 
from the original claim date, April 26, 2004.


ORDER

An increased evaluation to 10 percent and no more for left 
serous otitis media with Eustachian tube dysfunction, from 
April 1, 2005 is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



REMAND

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Court has held in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).that an increased-compensation claim, section § 
5103(a) requires that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant  Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at 5-6 (2008).

The veteran's septoplasty. post residuals, fracture of the 
nose is currently rated under 38 C.F.R. § 4.97, DC 6502.  
Under DC 6502, deviation of the nasal septum is rated as 10 
percent disabling, the maximum available, for a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. 38 C.F.R. § 4.97.

Sinusitis may be rated at 10 percent evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6513. Under Diagnostic Code 
6513, when the evidence demonstrates one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non- incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2008).  In order to be awarded a 30 percent rating 
under the general rating formula for sinusitis, the evidence 
must demonstrate three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  

Under DC 5024, right elbow tenosynovitis is rated on 
limitation of motion of the affected parts as arthritis, 
degenerative..  38 C.F.R. § 4.71a, DC 5024.  However, 
consideration must also be given to pertinent provisions of 
the regulations relating to orthopedic disabilities, pain, 
etc.  Also in this case, as will be noted below, it is 
currently unclear just exactly what is the rating now 
assigned for his right elbow tendonitis.

The criteria for rating otitis media alone have been 
discussed above.  Substantively in this case, there are 
occasional periods of nonsuppuration, albeit most of the time 
the left ear is actively inflamed.   Nonetheless, the Board 
is aware of the Court's decision in Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), a case that, like this one, concerned 
the evaluation of a service-connected disorder that 
fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Thus, the frequency, duration, and outbreaks 
of otitis must be addressed and the disorder should be 
considered, whenever possible, at a time when it is most 
disabling in rating the disability itself or collateral 
disabilities as well.  For instance, it may be when the left 
ear is purulent that the Veteran develops noticeable hearing 
loss.

In each of these pending claims, alternative Codes may well 
be available.  The contents thereof have not been fully 
provided nor has their potential been adequately addressed.

Rating for left serous otitis media with Eustachian tube 
dysfunction
in excess of 10 percent since April 26, 2004

Diagnostic Code 6200 provides that chronic suppurative otitis 
media, mastoiditis, cholesteatoma, or any combination 
thereof, warrants a 10 percent rating during suppuration or 
there are aural polyps.  With the action taken herein, the 10 
percent rating will have been continuously assigned herein 
from the original claim date, April 26, 2004 for the specific 
segment of the disability characterized as suppurative otitis 
media..  

The left ear disability described above is now assigned a 10 
percent rating continuously since the original grant of 
service connection in April 2004.

However, the question remains as to whether there is more to 
it than what is contemplated in the rating under Code 6200, 
which is the maximum assignable thereunder.  This Code 6200, 
which is specifically available for otitis media, does not 
authorize more than a 10 percent rating.  However, Diagnostic 
Code 6200 also provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, may be rated separately.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Thus, the issue 
before the Board includes whether the veteran is entitled to 
a separate rating for something other than otitis media. See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14); Fanning v. Brown, 
4 Vet. App. 225 (1993) (when symptomatology of a veteran's 
disability is not duplicative, or overlapping with the 
symptomatology of additional residuals, evaluation of the 
veteran's disability under multiple codes is permitted).

As noted above, there have been a number of episodes when the 
left ear is actively inflamed and draining and his 
concomitant left ear hearing deficit at the higher 
frequencies has been measurable.  It is unclear whether he 
has now developed tinnitus.

However, of interest is that in rating the aggregate 
disability, the Code that has been used by the VARO to rate 
the aggregate left ear disability is 6201-6200 which would 
clearly incorporate the element of tinnitus into the service-
connected disability, although not so stated, and under 
pertinent regulations, would warrant a separate 10 percent 
rating under that Code.

As cited above, the Veteran's left ear otitis media, per se, 
is currently evaluated under the provisions of 38 C.F.R. § 
4.87, Diagnostic Code 6201 during the suppurative process.  
However, Diagnostic Code 6201 indicates that residuals of 
nonsuppurative otitis media are to be rated based on hearing 
impairment.  And in this case, service connection has been 
denied for defective hearing since his only VA audiometric 
evaluation showed findings that did not meet the threshold of 
38 C.F.R. § 3.885.  

And as delineated above, since then, both VA examiners have 
opined, and private raw testing scores, uncertified, have 
shown that he has demonstrated higher levels of loss when the 
left ear is actively suppurative.  However, due to his work 
in Iraq, he has not been available for further VA audiometric 
assessment.  That needs to be further and separately 
addressed.

Chronic maxillary sinusitis, nasal septal deviation, and
right elbow tendinitis.

The disabilities cited above were all a result of service, 
and have been so recognized in the grant of service 
connection.  The issue now remains as to whether the Veteran 
is being appropriately rated and compensated for each (and in 
the case of the elbow disability, clarification of the nature 
of what is presently assigned; and in the case of his otitis, 
whether or not tinnitus is already included in the service 
connected disability in which case this must be addressed in 
the appropriate rating therefor.)

In May 2002, apparently while on terminal leave, but during 
active duty the Veteran complained to his private physician 
of unresolved chronic nasal congestion.  He has used a 
variety of medications including Sudafed without much 
improvement.  Private sinus CT scan undertaken in May 2002 
showed nasal septal incrassation and a slight deviation to 
the left. 

On VA examinations in June and December 2004, it was noted 
that he had undergone a septoplasty but still had bouts of 
chronic sinusitis.  X-rays showed left maxillary sinus 
mucosal thickening.  He said he had had a septoplasty to help 
him breathe but after 2-3 months, he developed and still had 
nasal congestion, stuffiness and post-nasal drip.  Pertinent 
diagnoses were septoplasty with continuing chronic nasal 
discharge and chronic left maxillary sinusitis; recurrent 
left ear otitis media, serous, with Eustachian tube 
dysfunction; and hearing loss, left ear.  The right elbow had 
full range of motion but pain which increased in the 
bicipital tendon insertion on the proximal radius, and 
tenderness on examination of the forearm.  Bicipital 
tendinitis was diagnosed.  No X-ray was taken of the right 
elbow.  An apparently external only examination of the nose 
showed no septal deformity or obstruction.

A report from a visit to a private physician dated in January 
2005 noted that while he had had a septoplasty for 
longstanding nasal obstruction, there was no significant 
lasting improvement in addition to which he had sinusitis.  
Examination of the nose showed deviation to the left.  The 
physician suggested further studies such as a sinus CT scan 
and possible revision septoplasty in which the Veteran was 
not then interested.

The rating actions in December 2004 and December 2005 show 
the rating assigned for the Veteran's right elbow tendonitis 
at 10 percent disabling under Code 5024 from April 26, 2004, 
the date of his claim.  This is the rating reflected in the 
discussion provided by the Veteran in his Substantive Appeal, 
a VA Form 9 dated in January 2006.

However, the SOC issued in December 2005 reflects a 
noncompensable evaluation assigned for the right elbow 
disability on the title page, but discusses a 10 percent 
rating in the discussion session.  The SSOC issued on the 
current appeal in November 2008 refers to the rating as being 
noncompensably (0%) disabling.  There does not appear to be a 
rating action in between those which reflects the reduction, 
and on what basis such a reduction may or may not have been 
made.  And while the Veteran clearly is of the belief that 
his right elbow is rated as 10 percent disabling, the lesser 
(0%) rating has been cited in actions and arguments raised 
since then by VARO and his representative.

For a time after separation from service, the Veteran worked 
as a deputy sheriff, a position from which he resigned after 
about two years to accept a Defense contactor job which takes 
him primarily to Iraq, with periodic returns on leave for 
periods of less than 2 weeks each.  During those times, he 
sees one or more private physicians who have treated him for 
these disabilities.  The records confirm this, although they 
focus on treatment rather than the clinical findings which 
would be required for an adequate assessment for rating 
purposes.

The increases herein claimed have been denied basically on 
the premise that he has not been examined by VA.  It is noted 
that he has never refused to attend a VA examination but 
rather has been deployed in Iraq in his job when examinations 
were scheduled.  

No attempt has been made to schedule a VA examination when he 
is on home leave other than telling him in a SSOC in general 
that he should let VA know when this might occur.

There are also some release of private records forms in the 
file which would seem to reflect that he has been seen by the 
various private physicians and perhaps another, including for 
physical therapy, since then, but these records were not 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Up-to-date records should be obtained 
from all physicians who have seen him for 
any of the herein claimed disabilities 
since service and particularly since 2005, 
and VA should assist him in obtaining 
same.  If comprehensive and detailed 
clarification and releases are obtained in 
advance from the Veteran, these records 
might well be obtained prior to his actual 
return CONUS and the further development 
required by (2) below.

2.  Mindful of the Veteran's job in Iraq 
and in consult with him as to when it may 
be anticipated that he will be home on 
leave, he should be scheduled for 
examinations by VA or on behalf of VA, to 
determine the exact nature and extent of 
all of the herein considered disabilities.  
Consideration can be given not only to a 
VA specialist in pertinent areas but if 
necessary, requesting in writing that the 
private specialists with whom he has 
regular CONUS appointments will provide 
the specific clinical data representative 
of the symptoms and findings contemplated 
in the criteria as cited above. If this 
option is taken, the request for 
examination findings should be accompanied 
by copies of the pertinent and any 
alternative regulations and Diagnostic 
Codes for their guidance. 

All necessary laboratory and other testing 
should be accomplished including X-rays, 
CT scans, etc. of the right elbow, nose 
and sinuses.  The examiners should be 
provided the entire file, including that 
obtained in (1) above, and a copy of this 
remand.  Audiometric testing must be 
accomplished and certified, and a 
determination should be made as to the 
degree of actual obstruction, if any, in 
the nose.  The ear examination should be 
undertaken when the otitis is active, if 
possible.  It is clearly to the Veteran's 
benefit to so inform VA so that this and 
the remainder of the examinations required 
to assess his pending claims can be 
effectuated.

3.  And while all due consideration for 
his occupational constraints and his usual 
presence other than CONUS has been 
instructed above in (1), the Veteran is 
nonetheless hereby advised that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address and in sufficient 
timeliness to address the issue of his 
long absences from that location as 
already identified in the file.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.  
It should also be documented that a copy 
of such notice was also sent to the 
Veteran's representative.  These must be 
documented in the file.  

4..  After completing the requested 
action, [and after initially substantively 
and procedurally identifying and 
adequately addressing as necessary the 
rating actually now assigned for the right 
elbow disorder and the issue with regard 
to the parameters of the grant for otitis 
as cited above], and any additional 
notification and/or development deemed 
warranted, readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement 
of the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with an appropriate SSOC containing notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


